Exhibit 10.2

MCEWEN MINING INC. / BANCO NACIONAL DE COMERCIO EXTERIOR, S.N.C.

GUARANTY AND SUBORDINATION AGREEMENT

This GUARANTY AND SUBORDINATION AGREEMENT (the “Guaranty) is made effective as
of November 30, 2017, by McEwen Mining Inc., (the “Guarantor”), for the benefit
of El Banco Nacional de Comercio Exterior, S.N.C. (the “Creditor”), located at
Periférico Sur 4333, Col. Jardines en la Montaña, C.P. 14210 Ciudad de México.
This Guaranty is being given for the benefit of the Guarantor and for Compañía
Minera Pangea, S.A. de C.V. (the “Debtor”) located at, Blvd. Antonio Rosales
855, Ote. Altos 12 Col. Morelos C.P. 81460, Guamúchil Sinaloa, Mexico., in
consideration for the Creditor entering into that certain Contrato de Apertura
de Crédito Simple dated as of November 30, 2017 among the parties hereto (the
“Credit Agreement”).

I.



OBLIGATIONS

The guaranty set forth herein (this “Guaranty”) is given by the Guarantor to
induce the Creditor to extend credit to the Debtor, or to forbear in the
exercise of the Creditor’s right against the Debtor, and in consideration of the
Creditor doing so, and for other good and valuable consideration, the receipt
and sufficiency of which is hereby acknowledged, and further acknowledging that
the Creditor intends to rely on this Guaranty, the Guarantor absolutely,
irrevocably and unconditionally guarantees prompt payment when due of all
payments and liabilities of the Debtor to the Creditor in relation to the Credit
Agreement, whether now existing or hereafter incurred (it being understood and
agreed that this Guaranty is a continuing one, except as such duration is
specifically limited elsewhere in this Guaranty or the Credit Agreement),
whether voluntary or involuntary and however arising, whether secured or
unsecured, absolute or contingent, liquidated or unliquidated, and regardless of
whether the Debtor may be liable individually or jointly with others, regardless
of whether recovery upon any such obligation may be or hereafter become barred
or otherwise unenforceable, including interest and charges, and to the extent
not prohibited by law, all costs and attorney’s fees incurred in attempting to
realize upon this Guaranty. Creditor may proceed directly against Guarantor
without first proceeding against Debtor.

II.



DURATION

This Guaranty is continuing and shall not be revoked by the Guarantor.  This
Guaranty will remain effective until all obligations guaranteed by this Guaranty
and pursuant to the Credit Agreement are completely discharged.

If the Creditor repays, restores, or returns, in whole or in part, any payment
or property previously paid or transferred to the Creditor in full or partial
satisfaction of any Obligation (as defined below), because the payment or
transfer (“Transfer”) was declared to be void, voidable, or otherwise
recoverable under any state or federal law, or because the Creditor elects to
repay, restore, or return, in whole or in part, in connection with a claim that
the Transfer was void, is voidable, or is otherwise recoverable, then as to any
amount that the Creditor repays, restores, or returns, and as to all reasonable
costs, expenses, and attorney’s fees of the Creditor related to the Transfer or
to the repayment, restoration, return, or voidability of the Transfer, the
liability of



--------------------------------------------------------------------------------

 



Guarantor will automatically and immediately be revived, reinstated, and
restored and will exist as though the Transfer had never been made.

III.



NOTICE OF DEFAULT

The Creditor shall not be required to notify the Guarantor of a default by the
Debtor in the Debtor’s commitments to the Creditor before proceeding against the
Guarantor under this Guaranty.

IV.



CREDITOR PROVISIONS

The Guarantor expressly waives diligence on the part of the Creditor in
collection of any part of the debt or other obligation owed to the
Debtor.  Further, the Creditor has no duty to bring suit against the Debtor (for
collection of the debt or other performance which is due) before proceeding
against the Guarantor.  The Guarantor waives notice of the acceptance of this
Guaranty and of any and all such indebtedness and liability.  The Guarantor
waives presentment, protest, notice, demand, or action on delinquency in respect
of any such indebtedness or liability, including any right to require the
Creditor to sue or otherwise enforce payment.  Until all obligations of the
Debtor to the Creditor have been satisfied in full, the Guarantor waives all
rights of subrogation to any collateral and remedies of the Creditor against the
Debtor, and other persons or entities.  Any indebtedness of the Debtor now or
hereafter owed to the Guarantor is hereby subrogated to the indebtedness of the
Debtor to the Creditor, and such indebtedness of the Debtor to the Guarantor, if
the Creditor so requests, shall be collected, enforced, and received by the
Guarantor as trustee for the Creditor and be paid over the Creditor on account
of the indebtedness of the Debtor to the Creditor, but without reducing or
affecting in any manner the liability of the Guarantor under the provisions of
this Guaranty.

V.



AUTHORITY TO ALTER OBLIGATIONS

The Guarantor agrees that, without notice to the Guarantor, the Creditor may
change the terms of payment or performance by the Debtor to the Creditor.  The
Guarantor shall not be released from any responsibility on the obligations of
the Debtor.  The Guarantor’s liability under this Guaranty is several and is
independent of any other guarantees.  Other guarantees may be released or
modified, with or without consideration, without affecting the liability of the
Guarantor.

VI.



SUBORDINATION

(1) To the extent and in the manner hereinafter set forth, Guarantor hereby
subordinates, in right of payment and claim, all debt obligations now and
hereafter owing by Debtor to Guarantor (the “Subordinated Debt”) to the
obligations of the Debtor to the Creditor under the Credit Agreement (the
“Obligations”):

(a) until the Obligations shall have been paid and satisfied in full in cash,
the Guarantor shall not receive or collect, directly or indirectly, any amount
upon the Subordinated Debt; and

(b) until the Obligations shall have been paid and satisfied in full in cash,
the undersigned shall not (i) commence any enforcement action of any kind
whatsoever against the Debtor or any of its assets to recover all or any part of
the Subordinated Debt, or (ii)

2

--------------------------------------------------------------------------------

 



join with any creditor in bringing any proceedings against the Debtor under any
liquidation, conservatorship, bankruptcy, reorganization, rearrangement,
debtor’s relief, or other insolvency law now or hereafter existing.

(2) Guarantor agrees that it will not assign any interest in the Subordinated
Debt to any party, and represents and warrants that no party owns an interest in
the Subordinated Debt other than Guarantor and that the entire Subordinated Debt
is owing to Guarantor, subject only to the rights of Creditor hereunder.

(3) Notwithstanding anything herein to the contrary, in the event of any
distribution, division or application, partial or complete, voluntary or
involuntary, by operation of law or otherwise, of all or any part of the assets
of the Debtor to the creditors of the Debtor or readjustment of the obligations
and indebtedness of the Debtor, whether by reason of liquidation, bankruptcy,
arrangement, receivership, assignment for the benefit of creditors or any other
action or proceedings involving the readjustment of all or any of the
Subordinated Debt, or the application of the assets of the Debtor to the payment
or liquidation thereof, or the dissolution or other winding up of the Debtor’s
business, or upon the sale of all or substantially all of the Debtor’s assets,
then, and in any such event, Creditor shall be entitled to receive payment in
full of any and all of the Obligations then owing prior to the payment of all or
any part of the Subordinated Debt, and any payment or distribution of any kind
or character, either in cash, securities or other property, which shall be
payable or deliverable upon or with respect to any or all of the Subordinated
Debt shall be paid or delivered directly to Creditor for application on any of
the Obligations, due or not due, until such Obligations shall have first been
fully paid and satisfied.

(4) Should any payment or distribution be received by Guarantor upon or with
respect to the Subordinated Debt in violation of or contrary to the terms
hereof, Guarantor shall receive and hold the same in trust, as trustee, for the
benefit of Creditor and shall forthwith deliver the same to Creditor in
precisely the form received (except for endorsement or assignment by Guarantor
where necessary), for application on any of the Obligations, due or not due,
and, until so delivered, the same shall be held in trust by Guarantor as the
property of Creditor. In the event of the failure of Guarantor to make any such
endorsement or assignment to Creditor, Creditor or any of its officers or
employees, is hereby irrevocably authorized to make same as attorney-in-fact for
Guarantor.

VII.



ASSIGNMENT

This Guaranty shall (a) bind the successor and assigns of the Guarantor and is
not assignable by the Guarantor without the express written consent of the
Creditor, and (b) may be enforced by any party to whom all or any part of the
liabilities may be transferred or assigned by the Creditor.

VIII.



CORPORATE AUTHORITY

The Guarantor hereby certifies that it is not prohibited under its articles of
incorporation, bylaws, any of its other constitutive or corporate documents or
any agreement to which it is a party to act as the Guarantor and perform its
obligations hereunder.



3

--------------------------------------------------------------------------------

 



IX.



AMENDMENT

This Guaranty may be modified or amended, if the amendment is made in writing
and is signed by both parties.

X.



SEVERABILITY

If any provision of this Guaranty shall be held to be invalid or unenforceable
for any reason, the remaining provisions shall continue to be valid and
enforceable.  If a court finds any provision of this Guaranty is invalid or
unenforceable, but that limiting such provision it would become valid or
enforceable, then such provision shall be deemed to be written, construed, and
enforced as so limited.

XI.



WAIVER OF CONTRACTUAL RIGHT

The failure of either party to enforce any provision of this Guaranty shall not
be construed as a waiver or limitation of that party’s right to subsequently
enforce and compel strict compliance with every provision of this Guaranty.

XII.



APPLICABLE LAW AND JURISDICTION

This Guaranty and Subordination Agreement is governed by the laws of the State
of New York.  For any legal action or proceeding with respect to this Guaranty,
the Guarantor hereby expressly submits itself to the general jurisdiction of the
courts of the State of New York in the Borough of Manhattan, City of New York,
the courts of the United States for the Southern District of New York, and
appellate courts from any thereof.

The parties agree that service of process to the Guarantor in any action or
proceeding may be effected by mailing a copy thereof by registered or certified
mail (or any substantially similar form of mail), postage prepaid, to CT
Corporation System (the “Process Agent”), as the Guarantor’s agent in New York
for service of process, and hereby irrevocably appoints the Process Agent as its
agent for service of process in connection with any such action or proceeding,
commencing on the date hereof.

If the Process Agent at any time ceases to be present in New York, the Guarantor
will forthwith appoint a new Process Agent, and if the Process Agent, at any
time changes its address within New York, the Guarantor will immediately notify
in writing to the Creditor, such notice to include the new address of the
Process Agent.

THE GUARANTOR, AND THE CREDITOR HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVE
TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING UNDER OR RELATING TO THIS
AGREEMENT OR ANY NOTE AND FOR ANY COUNTERCLAIM THEREIN.

 

[Signature Page Follows]



4

--------------------------------------------------------------------------------

 



This Guaranty and Subordination Agreement has been duly executed by authorized
representatives of each of the parties hereto as follows:

 

 

GUARANTOR:

McEwen Mining Inc., a Colorado corporation

By:         /s/ Yaneth Ortega Bahena                                

Title:      Financial Controller, Mexico                           

                                                                             

 

 

CREDITOR:

El Banco Nacional de Comercio Exterior, S.N.C.

By:        /s/ Salvador Becerra Marquez                          

Title:     Director de Int. Emp. Y Desarrollo de Nuevos      

 Sectores,  Apoderado                                           

 

By:        /s/ Mauricio Rafael Franco                                

Title:     Apoderado                                                         

 

 

Signature Page to Guaranty and Subordination Agreement

--------------------------------------------------------------------------------